Citation Nr: 0703709	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for residuals of 
bilateral leg injuries.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Initially the Board denied these claims.  The matter was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and the decision as to these issues was 
Vacated and Remanded to the Board.

The claim was previously remanded in October 2005 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

After the issuance of a September 2006 supplemental statement 
of the case, and before certification to the Board, the 
veteran submitted a statement wherein he asked for a hearing 
before the "decision review board" at the Pittsburgh, 
Pennsylvania, RO.  The record reflects that the RO did not 
respond to the veteran's request either positively or 
negatively.  

Pursuant to 38 C.F.R. § 3.103(c) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  It is noted that the veteran 
had a hearing before the RO in July 2003.  Whether he is 
entitled to another hearing is the decision of the agency of 
original jurisdiction.  See id.  As such, and in accordance 
with the veteran's request, the veteran must be provided an 
opportunity to present testimony before RO personnel or be 
provided with an explanation as to why he is not entitled to 
another hearing.  It is noted that he has a different 
attorney representing him than at the time of the prior 
Remand.  It is not clear whether this request may be on 
advice of the attorney.  In any event, initial consideration 
of the matter should be undertaken by the RO.

In addition, part of the reason for the Remand from the Court 
was so that the provisions of 38 U.S.C.A. §1154(b) could be 
considered and discussed as appropriate.  Review of the 
supplemental statement of the case issued after the Board 
remand does not reflect initial consideration of the matter, 
as requested in the prior remand.  See Stegall v. Brown, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Either schedule the veteran for a 
hearing before RO personnel or provide 
him with an explanation as to why he is 
not entitled to another hearing.  The 
representative should also be provided 
copies of all communication.

2.  Whether appellant is permitted the 
hearing, or if he now decides he does not 
want such hearing, the matter should be 
reviewed by the RO with consideration of 
the provisions of 38 U.S.C.A. §1154(b).  
If benefits sought are not granted, 
appellant and his representative should 
be provided with a supplemental statement 
of the case that includes appropriate 
discussion of this matter per Order of 
the Court.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The Board intimates no 
opinion as to the ultimate outcome by the action taken 
herein.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


